OPINION — AG — (1) THOSE EMPLOYEES WHO ARE MEMBERS OF RESERVE COMPONENTS UNDER 72 O.S. 1961 48 [72-48] (ARMED FORCES — MILITARY) ARE ENTITLED TO LEAVE WITH PAY FOR THE FIRST 30 DAYS OF EACH AND EVERY TOUR OF ACTIVE DUTY, BE IT VOLUNTARY OR INVOLUNTARY. (2) THOSE RESERVISTS EMPLOYEES QUALIFYING UNDER 72 O.S. 1961 48 [72-48], WOULD BE ENTITLED TO PAY FOR THE FIRST 30 DAYS OF EACH PERIOD OF ACTIVE DUTY WITHOUT REGARD TO THE FREQUENCY OF SUCH LEAVES OF ABSENCE. (3) THE STATUS OF A PROBATIONARY EMPLOYEE UNDER THE MERIT SYSTEM WHO IS CALLED TO ACTIVE MILITARY DUTY IS ANSWERED IN THE ATTORNEY GENERAL OPINION NO. 65-477 TO THE OKLAHOMA EMPLOYMENT SECURITY COMMISSION, DATED JANUARY 26, 1966. (3) A STATE EMPLOYEE WHO ENTERS MILITARY SERVICE BEFORE COMPLETION OF THE PROBATIONARY PERIOD OF SUCH EMPLOYMENT IS REQUIRED, UPON BEING RE EMPLOYED AFTER HIS RELEASE FROM THE SERVICE, TO COMPLETE THE REMAINDER OF THE PROBATIONARY PERIOD. IF HE SATISFACTORILY COMPLETES SUCH PERIOD, HE THEN BECOMES A PERMANENT EMPLOYEE AND BECOMES ENTITLED TO SENIORITY, PAY, AND OTHER BENEFITS DATING BACK TO THE TIME THAT HE WOULD HAVE BECOME A PERMANENT EMPLOYEE, UPON SATISFACTORILY COMPLETION OF HIS PROBATIONARY PERIOD, BUT FOR THE FACT THAT HE ENTERED THE MILITARY SERVICE. CITE: OPINION NO. 65-477, 72 O.S. 1961 48 [72-48] (PENN LERBLANCE)